Citation Nr: 1754175	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-27 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Service connection for a heart disability to include ischemic heart disease. 


REPRESENTATION

Appellant represented by:	James McElfresh III, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty service from June 1970 to February 1972.  This included service in Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In June 2014 the Board remanded the Veteran's claim for further development. 

In May 2016 the Board again remanded the claim for further development. 

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

Ischemic heart disease has not been clinically established.  Other heart disorders that the Veteran has shown were not shown in service, were not shown within one year following separation from service, and are unrelated to herbicide exposure.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired heart disability to include ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014).  38 C.F.R. §§ 3.303, 3.309, 7005 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017). 

The Veteran has been provided information concerning his duties and VA duties in terms of developing the claims.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(c) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment and service personal records have been obtained and the Veteran has received treatment at VA health care facilities.  Any pertinent records concerning private treatment have been obtained.  The VA records have been obtained.

The Veteran was afforded a VA examination connected with the claim most recently in December 2014 which includes an opinion as to the etiology of any current heart disability and its relationship to his period of service.  The Board contends that the examination is adequate and did adequately consider lay statements.  The Board agrees, the Veteran's contentions and evidence were adequately discussed, and findings were complete concerning any acquired heart disability.  This is especially true when the examination is considered in the context of the entire record.


SERVICE CONNECTION FOR HEART DISABILITY

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for most forms of heart disease may be presumed to have been incurred in service where demonstrated to a compensable degree within 1 year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection for ischemic heart disease (not to include hypertension) may be presumed to have been incurred in service where the Veteran was exposed to Herbicide exposure.  Id.  This Veteran was stationed in Vietnam and thus is presumed to have been exposed to herbicides.

The first element of Shedden is established for this claim because the record demonstrates that the Veteran has a current heart disability.  An VA examiner review of the Veteran's cardiology examination records dated August 2016 diagnosed the Veteran with a heart disability.  The dispositive question is whether the Veteran's heart disability is service connected. 

During The Veteran's April 2014 hearing, the Veteran testified that he was diagnosed and currently on medication for hypertension and high blood pressure.

The Veteran' Service Treatment Records (STR's) for induction June 1970 to separation in February 1972 reveal that the Veteran was only treated for a common cold and chest congestion.  The Veteran's enlistment physical examination reveals that the Veteran had a history of pneumonia.  The Veteran's x-ray's reveal scar tissue upon his lungs due to an auto accident prior to his enrollment in military service.  There is no evidence of cardiovascular disease in service.

In a 1999 VA examination the examiner diagnoses the Veteran with hypertensive heart disease, but did not opine on the etiology of the heart disease. 

In a 2000 VA examination, the examiner diagnosed the Veteran with valvular
aortic) heart disease, but did not opine as to the etiology of the heart disease. 

Post service private treatment records dated June 2006, July 2006, January 2007, June 2007, August 2007, November 2007, and March 2008 reveal that the Veteran was consistently diagnosed with hyperlipidemia, chest discomfort, and hypertension.  However, the examiners expressed that there was no evidence of a pulmonary embolism, nor did they opine as to the etiology of the Veteran's heart disability. 

On an February 2009 private medical, the examiner noted that the Veteran's cardiovascular status is stable and the x-ray revealed no new focal consolidation or pleural space abnormality of the heart.  The examiner did not opine as to the etiology of the Veteran's heart disability. 

On an November 2010 private examination the examiner noted an increased pulmonary vascularity persists and is equivocally improved.  The examiner also noted along with globular cardiomegaly and mediastinal widening persist there were no detrimental change of lung markings to suggest acute infiltrate but given accentuation of central lung markings, non-typical pneumonitis may be obscured.  The examiner did not opine as to the etiology of the Veteran's heart disability.  

On an August 9, 2011 VA examination, the veteran had a nuclear perfusion stress Test on which revealed a possible small area of ischemia at the apex of the heart, but with unimpaired ejection fraction.  The examiner did not opine as to the etiology of the Veteran's heart disability. 


On an August 16, 2011 follow-up VA study the Veteran underwent an 
echocardiogram which revealed a normal ejection fraction of 67 percent, mild aortic stenosis, and mild to moderate aortic insufficiency.  The examiner did not opine as to the etiology of the Veteran's heart disability. 

On an August 30, 2011 VA study the Veteran underwent a coronary artery angiogram, which revealed that the Veteran has normal coronary arteries.

On an February 2013 VA examination, the examiner noted that the Veteran displayed no evidence of ischemic heart disease.  The examiner did not opine as to the etiology of the Veteran's heart disability. 

On an September 2014 VA examination, the examiner noted no evidence of ischemic heart disease and normal segmental and global left ventricular systolic function greater than 55 percent.  Furthermore a thallium myocardial perfusion test performed the same date showed no evidence of ischemic heart disease.  The examiner did not opine as to the etiology of the Veteran's heart disability. 

On an December 2014 VA examination the Veteran underwent an echocardiogram which revealed no evidence of ischemia; however, the VA examiner did make a diagnosis of supraventricular tachycardia.  The examiner also noted that nuclear stress tests can produce false positive results, especially in individuals who are overweight.  In regard to determining the presence of coronary artery disease and ischemic heart disease, the examiner also noted that the best standard procedure is the coronary angiogram.  The examiner also noted that from his examination of the Veteran, he found no evidence of coronary artery disease and ischemic heart disease.  The examiner did not opine as to the etiology of the Veteran's heart disability. 

On an August 2016 VA addendum opinion, the examiner noted that while the Veteran has a December 2014 heart condition diagnosis of supraventricular tachycardia, the medical records fail to uncover any connection between any of the Veteran's conditions and his exposure to Agent Orange during military service.  The examiner notes that the only condition presumptively service connected for herbicide exposure is ischemic heart disease and that there is no medical evidence to support the contention that the veteran has ischemic heart disease.  The examiner did opine that it is less likely than not (less than 50 percent probability) that the Veteran's disability is related to service to include herbicide exposure. 

The Board finds that, the preponderance of the evidence is against finding that the Veteran's heart disability is service connected.  No evidence of the record from the Veteran's STR's to the Veterans VA and private treatment records demonstrate that the Veteran's heart disability is in any way service connected. 

The opinions of record to the Veteran's claims provided thorough and persuasive rationales, the preponderance of the most probative evidence weighs against the claims.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a heart disability to include ischemic heart disease is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


